      Case 3:19-cr-00083-M Document 71 Filed 08/28/19        Page 1 of 1 PageID 196

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


 UNITED STATES OF AMERICA

 v.                                                 No. 3:19-CR-00083-M

 CAROLYN RENA DAVIS (2)


       GOVERNMENT’S MOTION TO DISMISS THE INFORMATION AS TO
                 DEFENDANT CAROLYN RENA DAVIS

        Defendant Carolyn Rena Davis died on July 15, 2019, in Dallas County, Texas, as

confirmed by a certificate of death issued by the State of Texas. The government

respectfully moves to dismiss the Information filed against Carolyn Rena Davis (Dkt. 6).

                                         ERIN NEALY COX
                                         UNITED STATES ATTORNEY

/s/ Stephen Fahey                        /s/ Marcus Busch
Stephen Fahey                            Marcus Busch
Criminal Chief                           Assistant United States Attorney
                                         Texas State Bar No. 03493300
                                         1100 Commerce Street, Third Floor
                                         Dallas, Texas 75242
                                         Telephone: 214-659-8600
                                         Email: marcus.busch@usdoj.gov

                            CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2019, I served a copy of this motion on counsel
of record by filing the foregoing document with the Clerk of Court for the United States
District Court for the Northern District of Texas using the Court’s ECF system.
                                         /s/ Marcus Busch
                                         Marcus Busch
                                         Assistant United States Attorney




Government’s Motion to Dismiss the Information as to Defendant Davis – Solo Page
